   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 1 of 6 PageID #:858




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


                                         )
 MICHAEL W. ALLEGRETTI,                  )
 CHANDRA V. BROWN-DAVIS,                 )
 YOLANDA BROWN, RONALD DINKEL, )
 SIOBHAN E. FANNIN, KRISTIE              )
 KOLACNY, DIANNA J. MARTIN,              )
 SHERRI NELSON, PATRICIA                 )
 OTUONYE, BECKY S. RAY, SCOTT C.         )
 READ, TIMOTHY M. RENAUD, LISA           )
 SMITH, SUSAN WEEKS, AND ANDRO           )
 D. YOUSSEF, on behalf of themselves and ) Case No. 1:19−cv−05392
 all others similarly situated,          )
                                         ) Hon. Charles R. Norgle
 Plaintiffs,                             )
                                         )
 v.                                      )
                                         )
 WALGREEN CO.; THE RETIREMENT            )
 PLAN COMMITTEE OF THE                   )
 WALGREEN PROFIT-SHARING                 )
 RETIREMENT PLAN; THE TRUSTEES )
 OF THE WALGREEN PROFIT-                 )
 SHARING RETIREMENT TRUST; THE )
 BOARD OF DIRECTORS OF                   )
 WALGREEN CO.,                           )
                                         )
 Defendants.                             )
                                         )
                                         )
                                         )

                               DECLARATION OF KEVIN H. SHARP

I, Kevin H. Sharp, Esq. declare and state as follows:
   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 2 of 6 PageID #:859




        1.      I am a partner at Sanford Heisler Sharp, LLP (“Sanford Heisler Sharp”) and the

Managing Partner of Sanford Heisler Sharp’s Nashville office. I am counsel for Plaintiffs in the

above-captioned action.

        2.      I served as a judge of the United States District Court for the Middle District of

Tennessee from 2011 to 2017, and I was the Court’s Chief Judge from 2014-2017. I was nominated

to the bench by President Barack Obama, I was unanimously confirmed by the Senate, and I

received my commission on May 3, 2011. I stepped down from the bench and joined Sanford

Heisler Sharp on April 16, 2017.

        3.      I make this Declaration in support of Plaintiffs’ Unopposed Motion For Class

Certification, Appointment Of Class Representatives, And Appointment Of Class Counsel. If

called and sworn as a witness, I would testify competently as to the facts in this Declaration.

   I.        Professional Background

        4.      I graduated from Vanderbilt University School of Law in 1993 and from Christian

Brothers College in 1990. I am a member of the Tennessee bar, and I am admitted to practice in

the United States District Court for the Western, Middle, and Eastern Districts of Tennessee; the

United States District Court for the Northern District of Ohio; the United States District Court for

the Eastern District of Wisconsin; the United States District Court for the Eastern District of

Michigan; the United States Court of Appeals for the Sixth Circuit; and the Supreme Court of the

United States. I am admitted to this court pro hac vice for this matter.

        5.      Given my extensive experience as a federal district court judge and litigator, I

believe I am well-positioned to anticipate the expectations of the Court and steer this litigation in

a cooperative and efficient manner in order to ease the Court’s supervisory burden. I have over

twenty-seven years of experience litigating and/or presiding over complex civil litigation cases,



                                                 2
   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 3 of 6 PageID #:860




qui tam and whistleblower matters, products liability claims, malpractice cases, class action

matters, ERISA claims, and civil rights and criminal matters.

         6.     While on the bench, I presided over more than 4,000 civil and criminal cases,

including over thirty (30) putative or certified class/collective action cases. I conducted 75 trials

and 60 contested evidentiary hearings concerning complex, multi-party commercial litigation, a

variety of class action matters, ERISA disputes, copyright and patent litigation, criminal

prosecutions, and claims of constitutional and civil rights violations.

         7.     As Managing Partner of Sanford Heisler Sharp’s Nashville Office, I have led the

firm’s extensive efforts in filing suit (both in the MDL and in state courts) against opioid

manufacturers, distributors, pharmacy benefit managers, and retailers on behalf of over 70 counties

and independent cities from the Commonwealth of Virginia and the states of California, New

York, Texas and Vermont. I also led Sanford Heisler Sharp’s litigation efforts against Equifax,

which entailed filing lawsuits on behalf of 96 plaintiffs from 44 different states and the District of

Columbia. I presently serve as counsel in ERISA class actions, Pizzaro et al. v. Home Depot et

al., Case No. 1:18-cv-01566 (N.D. Ga); Karg et al. v. Transamerica Corp. et al., 1:18-cv-00134

(N.D. Iowa) (currently pending); and In Re: G.E. ERISA Litigation, Case No. 17-cv-12123-IT (D.

Mass). I am “AV” rated and was selected as one of the Nashville Business Journal’s Best of the

Bar in 2019 and 2020.

   II.        Law Firm Background

         8.     Sanford Heisler Sharp is a preeminent nationwide plaintiffs’ firm specializing in

complex class litigation. From its formation in 2004, and to date, SHS has been significantly

involved in civil rights and employment class action litigation. The firm has offices in New York,




                                                  3
   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 4 of 6 PageID #:861




Washington, D.C, Baltimore, Nashville, San Diego and San Francisco, and currently employs over

fifty attorneys and a sizeable staff of legal assistants and support staff.

        9.      Sanford Heisler Sharp has extensive class action experience. The firm’s lawyers

have litigated dozens of cases through trial and have managed discovery in cases involving

millions of pages of documents. The firm has been appointed lead counsel or co-counsel in scores

of class actions and has recovered hundreds of millions of dollars for its clients.

        10.     The following are illustrative cases where Sanford Heisler Sharp has been

appointed class counsel: Pan v. Qualcomm Incorporated, No. 16-cv-01885-JLS-DHB ($19.5

million pre-suit class settlement with programmatic relief valued at approximately $4 million.);

Barrett et al. v. Forest Laboratories, Inc. et al., No. 1:12-cv-05224-RA (S.D.N.Y.) (settlement in

pay, promotion, and pregnancy discrimination matter for a class of female pharmaceutical sales

representatives); Smith et al. v. Merck & Co., Inc., No. 3:13-cv-02970 (D.N.J.) (settlement in pay,

promotion, and pregnancy discrimination matter for a class of female pharmaceutical sales

representatives); Price v. Eaton Vance et al., Case No. 18-12098 (D. Mass) ($3.45 million

settlement in ERISA class action certified for settlement purposes); In re Novartis Wage and Hour

Litigation, No. 06-MD-1794 (S.D.N.Y.) (settlement in overtime misclassification claims for a

class of sales representatives; settled for $99 million); Velez v. Novartis Pharmaceuticals Corp.,

No. 04-cv-9194 (S.D.N.Y) (jury verdict of $250 million in punitive damages awarded to more than

7,000 female sales representatives and $3.6 million compensatory damages awarded to 12 class

members.).

        11.     Sanford Heisler has been repeatedly extolled for its high-caliber representation of

its clients and high standing at the bar. For example, at the final approval hearing in Velez, the

district court recognized that Sanford Heisler had achieved an “extraordinary” result: “This was a



                                                   4
   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 5 of 6 PageID #:862




well prepared case. It was a brilliantly tried case by plaintiff’s counsel. . . and it yielded a one-of-

a-kind result, and that has led to a one-of-a-kind settlement.”

       12.     At the final fairness hearing in Hernandez, the district court described Sanford

Heisler as “exceptionally able and experienced,” praised “the work that counsel have put in, not

just in terms of the quantity, but what it was that counsel did, with obviously the tremendous

amount of work,” and acknowledged the highly favorable result in “obviously a very complex

dispute, both in terms of the law and in terms of the facts.”

       13.     In Zolkos v. Scriptfleet, Inc. (N.D. Ill. 2014) 2014 WL 7011819, at *5, the court

appointed Sanford Heisler, among other firms, as class counsel, recognizing:

                   Sanford Heisler is very experienced in complex class and collective
                   litigation, particularly in wage and hour cases, and has been repeatedly
                   recognized for its skilled and effective representation. See Stiller v.
                   Costco, No. 09 Civ. 2473, 2010 WL 5597272 (S.D. Cal. Dec. 13, 2010)
                   (“Sanford, Wittels & Heisler, LLP [Sanford Heisler’s former name] . . .
                   [is] experienced in employment and wage-and-hour class action
                   litigation.”); Velez v. Novartis Pharms. Corp., No. 04 Civ. 09194, 2010
                   WL 4877852, at *10 (S.D.N.Y. Nov. 30, 2010) (“Here, Class Counsel,
                   Sanford Wittels & Heisler LLP, has just the sort of established record
                   contemplated by the Rules.”); Bellifemine v. Sanofi—Aventis, No. 07
                   Civ. 2207, 2010 WL 3119374, at *1 (S.D.N.Y. Aug. 6, 2010)
                   (recognizing Sanford Heisler as having “an established record of
                   competent and successful prosecution of large . . . class actions”).

       14.     At the October 22, 2018 final approval hearing for Jane Doe 2 v. The Georgetown

Synagogue et al., Civil Action No. 2014 CAB 8073 (D.C. Super. Ct.), in which Sanford Heisler

served as lead class counsel, the court praised the work of counsel on the case, stating, “I . . .

commend you highly for the work that you’ve done, the skill that you’ve demonstrated, and for

the significant outcome that has occurred as a result of those efforts.”

       15.     Among the many accolades the firm has received, Sanford Heisler has been

recognized as an “AV” rated firm, “Employment Group of the Year” by Law360 (2016 and 2018),



                                                   5
   Case: 1:19-cv-05392 Document #: 69-4 Filed: 12/04/20 Page 6 of 6 PageID #:863




“Best Law Firm National Tier 1 Employment Firm” by U.S. News & World Report (2016-2019),

“Elite Trial Lawyers” by the National Law Journal (2014, 2015, and 2019), and “2020 Labor &

Employment Employee-Side Firm of the Year” by Benchmark Litigation.

       16.    In the event that Sanford Heisler Sharp is appointed class counsel in this case, the

firm will vigorously represent the interests of the class members (as we have done to date) and

will devote whatever resources are necessary to prosecute the action to a conclusion. Sanford

Heisler Sharp already has committed significant resources to the case by, among other things:

conducting extensive pre-suit investigations into the Plaintiffs’ claims, drafting the initial

complaint and amended complaints, responding to a motion to dismiss, initiating discovery, and

preparing the present motion.

       17.    I am not aware of any conflicts of interest that would impede our ability to represent

the class members.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 4th day of December, 2020, in Nashville, Tennessee.




                                                     Kevin H. Sharp




                                                 6
